Title: John Quincy Adams to Thomas Boylston Adams, 28 May 1800
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					
						28. May 1800.
					
				
				I humble myself in dust and ashes to confess that I must at one and the same time acknowledge the receipt of seven letters from you—viz—of 26 and 30. October and 29. December 1799—of 31. Jany: original and duplicate of 1. and 25. Feby: of the current year— But as if you had meant to make my responsibility less burthensome to me the numbers are not regularly noted— For N. 12 is repeated; and after attaining N 14 on the 1st: you return back to N. 13. on the 25th:— The reason or rather the occasion of my deficiency I have detailed in a letter written two days ago to our dear mother, which you will probably see or hear of, and I forbear therefore to repeat it to you.
				With respect to your accounts, and your trans[act]ions of my affairs I give them my full and decided approbation hitherto— The only point up[on] which I could have wished any thing altered was, the shares you took in the Manhattan company at New-York, if it be true that the direction is in the hands of Jacobins.— The french proverb says that there are honest men even in hell; where I should indeed as soon think of looking for them, as among that class of mortals.— I will not say there is no such thing as an honest Jacobin; but I must own it has never been my lot to meet with one, and I have instances of the contrary multiplying upon me every day.— Christian charity bids us hope all things, but not to believe all things, and I should think my property just as safe in the hands of a jacobin, as in those of a convicted thief— I know not whether you will think these sentiments illiberal, but these are times and this is a subject that admit not of liberality— The utmost candour I can show to a Jacobin, is not to trust him; for then I can believe of him that he will not betray my trust. I shall perhaps write you again upon my own affairs before long.
				It gives me pleasure to find that in your account of political affairs in our Country, there is so little to say— It shews at least a great degree of tranquility, and therefore of comparative happiness. But what you have to say, is not what for the honour of the nation I could wish.— Party spirit is indeed, thank God, not so cruel with us

as it has been in France, but it appears in meaner and more degraded colours— The dregs of democracy which are so rapidly sinking in France to that bottom from which the violence of the political flame had raised them, still bubble with us upon the surface— Governor M’Kean was indeed but a party man before he attain’d his present station, and the violence with which he conducts as the head of a faction is perhaps more politic than that canting moderation, which would gladly catch the favour of both sides, but which deserves the contempt of all.— It is I believe one of Machiavel’s rules for a politician, ever to be a strong friend, and a strong enemy; M’Kean practices upon it, and as to delicacy, justice, or decency, he leaves them for the practice of feebler characters.
				As the office of Secretary to the Governor of Pennsylvania, has once got into the way of being a sort of perquisite for foreigners, I suppose it was as well bestow’d upon Cooper, as upon any other man.— From a sollicitor of office, to a libeller upon the person who bestows offices is the most natural transition in the world, in America— There is nothing but the monosyllable No, between them— The idea of setting Doctor Priestley too at the head of an Academy in Northumberland, is well devised, but I hope the Doctor himself will first go through a course of logical study, before he undertakes to instruct our youth in that branch of learning.
				But I suppose you had rather hear me talk of European than of American affairs— The war has again commenced with all its fury, both in Italy and in Germany; it began in the former with some slight advantages on the part of the Austrians; who for a time had shut up Massena, with 25000 men in Genoa, and cut off their communications with France— They thought they had him as snug as a thief in a mill, but at the approach of the first Consul Buonaparte, were obliged to raise the siege, and must now see how to defend themselves— I believe it will be very badly— In Germany the french have carried all before them, are in full possession of all Swabia; probably by this time of all Bavaria; the Court of the Elector having already fled from Munich— If Buonaparte was really sincere in his proposals for peace before the campaign, and is not elated by success so as to make it the basis of new claims, it is probable the continental peace will within three months be concluded. It is as evident as proof can make it, that Austria being now deserted by her Russian ally, is no longer a match for France.— The emperor of Russia who last summer broke of all connection with Denmark and Prussia, for refusing to join in the coalition, has

now broken off with as little ceremony from his allies; sent away Count Cobentzl the Austrian Minister, and demanded the recall of Lord Whitworth the English one, at Petersbourg—Recalled his own Ministers at London and Vienna, and put four English couriers under guard, untill he can send them away with Lord Whitworth—
				In Egypt, the french army after capitulating to evacuate the country, suddenly attacked, and totally defeated that of the grand Vizier— After this it is not probable they will return to France; but the climate, and the plague which has got among them will probably wear them down untill the people of the country can exterminate them— If they could even preserve their present numbers, there is no force there competent to wrest the possession of the country from them.— Sir Sidney Smith has been much blamed in his own country for acceding to the capitulation that was agreed upon; though I am perfectly convinc’d he was wise and politic in assenting to it.
				I enclose to you, as usual, some letters to be forwarded or delivered. That for the man by the name of Dietert is from his father, who is very anxious to hear from him, or of him— I wrote you about him once before and forwarded another letter— That for Mr: Niemcewics may be forwarded by the post.
				Louisa has been several months without any letters from her family, and is extremely anxious to hear from them— She is just recovered from a very severe attack of the influenza. I propose to make a tour for two or three months, similar to that we made last year, but have not yet determin’d whither— Berlin is, as you know, a very disagreeable residence in the summer to any body—to my wife it is an unhealthy one.
				Mrs: Brown’s Molly, is just married to an eminent blacksmith at Charlottenburg.— No other marriages in the family— The cornet is at Coventry in England, with his regiment— His parents scarce ever hear from him.
				Your’s.
				
					——— ———
				
			